department of the treasury internal_revenue_service washington d c jul o tax_exempt_and_government_entities_division uniform issue list tep wats legend taxpayer a ira b bank c bank d dear amount amount account e amount this letter is in response to your request dated date and supplemented by letter dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he intended to withdraw amount his required from ira b instead taxpayer a withdrew amount minimum distribution for the entire account balance in ira b taxpayer a asserts that his unintentional withdrawal of the account balance as well as his failure to accomplish a rollover of amount the difference between amount and amount within the 60-day period prescribed by code sec_408 was due to a diagnosed progressive medical_condition taxpayer a represents that he owned ira b which was maintained with bank c on june taxpayer a went to bank c intending to withdraw amount his required_minimum_distribution from ira b for taxpayer a further represents that as a result of his medical_condition he insteaa withdrew amount the entire balance from ira b a cashier's check of amount was issued to taxpayer a and a representative of bank c informed taxpayer a that he had days to rollover the distribution of amount taxpayer a indicated that he was moving out of state and would deposit the funds there however on the same day as the withdrawal taxpayer a deposited amount taxpayer a and his wife maintained in bank d amount remains intact in account e taxpayer a also represents that the cashier's check from bank c did not state that the distribution was from an ira and that the employee of bank d who handled the deposit did not question the transaction in account e a savings account of taxpayer a has submitted documentation including a letter from his doctor that taxpayer a was suffering from a progressive mental condition at the time of the withdrawal on june that they were aware of taxpayer a’s mental condition at the time amount was deposited in account e a letter from a representative of bank d also states based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due to a diagnosed progressive medical_condition therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 into a rollover ira provided all other this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact d at - _ please address all correspondence to se t ep ra t1 if you wish to inquire about sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter_ruling notice of intention to disclose notice cc
